Citation Nr: 0912965	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  04-21 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to service-
connected, inactive pulmonary tuberculosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1959 to November 
1960.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied the benefit sought on 
appeal.  

The Board remanded the case to the RO for further development 
in February 2007, January 2008, and October 2008.  
Development has been completed and the case is once again 
before the Board for review.


FINDING OF FACT

The Veteran's COPD is not etiologically related to active 
service and is not shown by competent medical evidence to be 
etiologically related to service-connected pulmonary 
tuberculosis.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by active service and 
is not proximately due to or aggravated by a service-
connected disease or injury.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In a March 2002 letter, VA informed the Veteran of the 
evidence necessary to substantiate her claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the Veteran was responsible.  

March 2007 and February 2008 letters provided the Veteran 
with notice of the type of evidence necessary to establish a 
disability rating and effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This notice was not 
received prior to the initial rating decision.  Despite the 
inadequate timing of this notice, the Board finds no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
RO cured any VCAA notice deficiency by issuing corrective 
notice.  The RO readjudicated the case in July 2007, May 
2008, and January 2009 supplemental statements of the case.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that an SOC or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  Id.  There is no 
indication that any notice deficiency reasonably affects the 
outcome of this case.  

The Veteran's service treatment records, VA and private 
treatment records, and VA examinations and addendums have 
been associated with the claims file.  VA has provided the 
Veteran with every opportunity to submit evidence and 
arguments in support of her claim, and to respond to VA 
notices.  The Veteran and her representative have not made 
the Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran contends that her COPD is secondary to service-
connected pulmonary tuberculosis.  Under section 3.310(a) of 
VA regulations, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2006).  Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where 
a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-
ups of symptoms of a condition, alone, do not constitute 
sufficient evidence aggravation unless the underlying 
condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 
1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen, the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

Service treatment records show that the Veteran was diagnosed 
with pulmonary tuberculosis in service.  There are no 
findings, however, that can be related to COPD.

An August 1961 VA treatment report shows that x-rays of the 
lung reflected several nodules in the right lung field.  The 
Veteran was diagnosed with active disease of the lung due to 
either tuberculosis or histoplasmosis.  The Veteran was 
continued on chemotherapy for tuberculosis.  April 1962 chest 
x-rays reflect slight density in the right lung and an 
increase in the vascular pattern in the medial lower lung 
fields.  Otherwise, the lungs were within normal limits.  A 
June 1965 United States Air Force Hospital evaluation shows 
that the Veteran had a diagnosis of pulmonary tuberculosis, 
moderately advanced, inactive.  It was noted that the length 
of inactivity was unknown.  

An April 1997 VA consultation sheet noted that the Veteran 
had a history of active tuberculosis in 1960.  She was also a 
smoker with a 20 pack per year history.  The Veteran was 
diagnosed with COPD in June 1997.

A September 1997 VA examiner noted the Veteran's history of 
tuberculosis.  The Veteran complained of shortness of breath.  
The examiner noted that the Veteran was a smoker, and though 
she had decreased her smoking, she had not stopped and had 
been diagnosed with COPD.  The Veteran had pulmonary function 
testing in May 1997 and was on inhalers for her lungs.  The 
Veteran was diagnosed with a history of tuberculosis, status 
post treatment with concomitant COPD with marked residuals.  
Diagnostic tests included pulmonary function studies and 
chest x-rays.  

January 2002 VA treatment reports noted the Veteran history 
of COPD.  It was noted at that time that the Veteran 
continued to smoke or use tobacco products.  

A September 2002 VA examination included a review of the 
Veteran's medical history, chest x-rays, and pulmonary 
function tests.  The Veteran was diagnosed with chronic 
inactive pulmonary tuberculosis.  The examiner opined that 
the Veteran's COPD was caused from her extensive smoking and 
not from her inactive tuberculosis.  

VA treatment records and VA examinations clearly establish a 
current diagnosis of COPD.  However, COPD is not shown to 
have been incurred in service.  Service treatment records do 
not reflect any findings related to COPD.  The earliest 
diagnosis of COPD shown by medical evidence of record was in 
1997, approximately 37 years after the Veteran's separation 
from service.  Therefore, the Board finds that service 
connection is not warranted on a direct basis. 

The Veteran, however, contends that her COPD is secondary to 
her service-connected pulmonary tuberculosis.  The September 
2002 VA examiner, opined, based on a review of the Veteran's 
history as well as diagnostic testing, that COPD was due to 
her history of extensive smoking and not due to inactive 
tuberculosis.  The examiner, however, did not address the 
issue of aggravation.  The appeal was therefore remanded for 
a supplemental opinion.

A May 2007 VA supplemental opinion was based on a review of 
the claims file.  The VA examiner further noted that the 
Veteran was under his care at VA, and thus, he was familiar 
with her case.  The examiner summarized findings from service 
treatment records and post-service treatment records.  The 
Veteran smoking history was also noted.  Pulmonary function 
tests and chest x-rays were reviewed.  The examiner opined, 
given the Veteran's radiographic findings and history of 
cigarette smoking, that it was unlikely that her airflow 
obstruction was a sequela of her tuberculosis.  

A February 2008 addendum shows that an interview and 
examination of the Veteran as well as a review of the claims 
file was completed.  The examiner summarized findings from 
the Veteran's medical history, and findings from the 
Veteran's physical examination.  He again opined, given her 
radiographic findings and history of cigarette smoking, that 
it was medically unlikely that her airflow obstruction was a 
sequela of her tuberculosis.  

In a November 2008 addendum, the same VA examiner further 
opined, based on the Veteran's radiographic findings and 
history of cigarette smoking, that it was less likely than 
not that her COPD was permanently aggravated by her service-
connected tuberculosis.  

Based on findings from the Veteran's September 2002 VA 
examination, May 2007 VA supplemental opinion, and February 
2008 and November 2008 addendums, it is clear that the 
Veteran's COPD is not proximately caused by or aggravated by 
her service-connected pulmonary tuberculosis.  COPD is 
instead shown to be due to the Veteran's history of cigarette 
smoking.  Therefore, the Board finds that service connection 
for COPD is not warranted on a secondary basis.  


C.  Conclusion

Although the Veteran does have COPD, the record provides no 
competent evidence that the disability was incurred or 
aggravated in service, and no nexus has been established 
between the Veteran's current disability and service-
connected pulmonary tuberculosis.  Therefore, the Board 
concludes the preponderance of the evidence is against 
finding that the Veteran has COPD etiologically related to 
active service or to a service-connected disability.  The 
appeal is accordingly denied.  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. § 
5107(b) regarding benefit of the doubt, but there is not such 
a state of equipoise of positive and negative evidence to 
otherwise grant the Veteran's claim.


ORDER

Service connection for COPD is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


